Citation Nr: 0027510	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a gastrointestinal disorder.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for heart disease.

3.  Entitlement to service connection for herpes zoster, to 
include encephalitis with left sided weakness.

4.  Entitlement to an increased rating for varicose veins, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1979 and from August 1979 to August 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal. 

The Board notes that one issue pertaining to herpes zoster 
was characterized by the RO on appeal as a claim requiring 
submission of new and material evidence.  Pursuant to 38 
U.S.C.A. § 5108 the veteran's claim may be reopened if new 
and material evidence has been presented following a final 
adverse decision.  However, the only prior final rating 
decision contained in the claims file is dated in 1991, and a 
claim of entitlement to service connection for herpes zoster 
was not adjudicated at that time.  Thus, the principles 
relating to new and material evidence are inappropriate.  The 
Board also notes the RO had characterized two separate issues 
on appeal relating to herpes zoster; however, the Board has 
recharacterized the herpes zoster issues as a single issue as 
set forth on the first page of this decision.  



REMAND

At her personal hearing before the RO in June 1999, the 
veteran asserted that her service medical records were 
incomplete.  For example, she recalled that she was refused 
dental treatment on at least one occasion because herpes was 
manifested, but it was not documented.  However, notations on 
dental records from March 4, 1981 do in fact reference 
herpes.  

The claims file does not contain a copy of any separation 
examination afforded the veteran on her discharge in August 
1983.  Nevertheless, the Board also observes that service 
medical records contain a memorandum dated 28 March 1983 that 
suggests that the veteran was afforded an "Over 40 
physical" examination at Walter Reed Hospital in Washington, 
D.C. and that the results were then pending.  To date, a copy 
of that examination has not been associated with the claims 
file.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA 
has a statutory duty to assist the veteran in obtaining 
military records).  

The VA has substantively defined its obligation to obtain 
service medical records such that RO adjudicators are 
required to make a supplemental request in situations where 
records are not obtained after one request.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  6.04(b) (1972).  
Furthermore, if the information received from the service 
department in reply to the initial and supplemental requests 
is insufficient to complete adjudication of the claim, "a 
letter setting forth in detail the information or further 
evidence needed will be addressed [to the appropriate 
agency]."  MANUAL M21-1, Part VI,  6.04(1).  These 
requirements for obtaining records and evaluation of the 
complete medical history of the veteran's condition operate 
to protect a claimant against adverse decisions based on an 
incomplete, or inaccurate, record, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes to the condition.  Despite the fact that 
the RO apparently undertook an additional search for service 
records in June 1999, a supplemental search appears necessary 
in this instance.

There are situations in which a Board remand is required to 
satisfy a pre-duty-to-assist requirement.  See e.g. Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam) (records in 
constructive possession of VA); Robinette v. Brown, 8 Vet. 
App. 69 (1995) (duty to notify under 38 U.S.C. §  5103(a)),  
As a consequence, a determination will not need to be 
presently made such cases concerning well-groundedness.  See 
also Graves v. Brown, 8 Vet. App. 522 (1996) (extending 
section 5103(a) duty to applications to reopen a claim 
through the presentment of new and material evidence).  
Similarly, a determination regarding well-groundedness may 
not need to be made where the sole reason given for a remand 
is to obtain service medical records.  See Jolley.  For the 
reasons set forth above, such is the case here.

The Board notes also that at her personal hearing in June 
1999 the veteran indicated that she was receiving Social 
Security (SSA) benefits.  The records underlying that SSA 
decision may be pertinent to the instant appeal, particularly 
with respect to the increased rating claim.   

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

To ensure that VA has met its duty to afford due process 
pertinent to the claims, the case is REMANDED to the RO for 
the following development:  

1.  The RO should undertake an additional 
search for all service medical records 
from the veterans period of active 
service to include search for a 1983 
"Over 40 physical" examination 
conducted at Walter Reed Hospital in 
Washington, D.C.  

2.  The RO should also attempt another 
records search with the National 
Personnel Records Center and/or other 
appropriate military records facility for 
additional service medical records with 
the results of all searches recorded.  

3.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

4.  If additional service medical records 
are received showing in-service diagnosis 
or treatment for the claimed disorders or 
if medical records obtained from the 
Social Security Administration are 
pertinent to the issues on appeal, the RO 
should undertake any development deemed 
appropriate including affording 
applicable examinations.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
                                             Board of 
Veterans' Appeals


 



